FILED
                              NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE TRINIDAD PADILLA NICASIO;                    No. 07-72372
MARTHA ALICIA PADILLA SERVIN,
                                                  Agency Nos. A095-301-631
               Petitioners,                                   A095-301-632

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jose Trinidad Padilla Nicasio and Martha Alicia Padilla Servin, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their applications for cancellation of removal. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s

continuous physical presence determination, Lopez-Alvarado v. Ashcroft, 381 F.3d

847, 850-51 (9th Cir. 2004), and for abuse of discretion the denial of a motion to

continue, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir. 2000), and we deny the

petition for review.

      The record does not compel the conclusion that petitioners met their burden

to establish continuous physical presence from 1992 to 2002. See Singh-Kaur v.

INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not compelled where

there is “[t]he possibility of drawing two inconsistent conclusions from the

evidence”) (internal quotation marks and citation omitted). In light of our

disposition, we need not address petitioners’ contentions regarding the IJ’s adverse

credibility determination.

      The IJ did not abuse his discretion in denying a continuance where

petitioners did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may

grant a motion for continuance for good cause shown). It follows that the IJ did

not violate due process by denying petitioners a continuance. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2